Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a method for placing a bone plate on fractured volar distal radius wherein the fracture is at the ulnar corner of the bone (Fig. 6).  The method provides for placing a hook (30) that projects from the proximal end of the plate and wraps around the ulnar corner (14) and wherein the hook is the only portion of the plate the extends past the watershed line and covers the ulnar corner (14) of the bone (Fig. 6 and 3).
Applicant’s filed arguments on 12/7/21 stating the Bluchel reference (EP2564797B1) is not prior art under 102(a)(2) since it’s a foreign patent whose published date is after the effective filing date of the current application.  While this argument is correct the American patent to Bluchel (US Patent 8961574B2) which receives its priority date form the European Bluchel patent would have been a proper reference under 102(a)(2) taking into account the filing date of the European patent. However, Examiner decided to withdraw the rejection over Bluchel in its entirety since while it describes a bone plate with a single hook that is capable of covering the ulnar corner of a radius the reference is actually describing a fracture fixation of an ulnar bone. In addition, Fig. 3a-3d do not clearly show whether only the hook is projecting past the watershed line or if any other portion of the plate body also projects past the watershed line and this is not clearly disclosed within the specification of Bluchel.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775